Citation Nr: 1205383	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  10-10 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to service connection for left ear hearing loss disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from August 1981 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In the April 2009 decision, the RO, in relevant part, denied service connection for right and left ear hearing loss disabilities. 

In October 2011, the Veteran testified during a Board videoconference hearing before the undersigned; a transcript of that hearing is of record.

In the Veteran's May 2009 notice of disagreement (NOD) and during the October 2011 Board hearing, the Veteran raised a claim for service connection for tinnitus.  As this matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ), it is not before the Board; hence, it is referred to the AOJ for appropriate action.

The issue of entitlement to service connection for left ear hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Right ear hearing loss disability was diagnosed in service, continued after service, and was diagnosed during the pendency of the claim. 


CONCLUSION OF LAW

Right ear hearing loss disability was incurred in service.  38 U.S.C.A. § 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Given the favorable disposition of the only claim herein decided, for service connection for right ear hearing loss disability, further discussion of the VCAA is unnecessary. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  
See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing:  (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system such as sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a), 3.309(a).  See also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (sensorineural hearing loss is an organic disease of the nervous system).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.307(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

In this case, the Veteran alleges that he has a bilateral hearing loss disability as a result of noise exposure during service.  Specifically, he asserts that while working as a smoke and flame specialist, he was exposed to artillery fire and noise from the smoke generator (Hearing Transcript, pg. 4).  The Veteran's DD 214 reflects that his primary specialty was smoke operation specialist (54C20) and that he received Hand Grenade (sharpshooter) and M-16 Rifle (Sharpshooter) qualification awards.  Hence, the Board finds that noise exposure is consistent with the circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a).

The Veteran's service treatment records (STRs) reflect that his hearing was within normal limits at the time of his June 1981 entrance examination.  On audiological evaluation, the Veteran's puretone thresholds, in decibels, were as follows (in ISO units):



HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
10
10
30
30
10
LEFT
20
10
10
10
30
20

During a July 1983 periodic examination, the Veteran's puretone thresholds, in decibels, were as follows (in ISO units):


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
15
10
15
15
10
20
LEFT
20
10
15
20
20
15

During an August 1986 reference audiogram following exposure in noise duties, the Veteran's puretone thresholds, in decibels, were as follows (in ISO units):


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
30
20
15
35
40
35
LEFT
35
35
25
40
45
40

During the March 2009 VA audiological evaluation, the Veteran's puretone thresholds, in decibels, were as follows (in ISO units):




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
50
60
LEFT
20
15
15
30
35

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.  The diagnoses were moderate mixed hearing loss in the right ear and hearing within normal limits with a conductive component and mild sensorineural drop at 4000 to 8000 Hertz in the left ear.  The examiner opined that the Veteran's hearing loss was less likely than not related to noise exposure during service.  The rationale provided was that the Veteran had reported the onset of his hearing problem in his right ear "a couple of years after [he] got out of the military."  

On his July 2008 original claim form (VA Form 21-562) and during the October 2011 Board hearing, the Veteran stated that he underwent a hearing test during his June 1987 separation examination.  He said that the physician's assistant who conducted the test indicated that he had right ear hearing loss and asked him whether he had trouble hearing out of his right ear (Hearing Transcript, pg. 4).  The Veteran told him that he did.  Id.  The Veteran said that the March 2009 VA examiner misunderstood him when she noted that he reported problems with his right ear a couple of years after he got out of the military.  Id.  He said what he said or meant to say was that his hearing got worse a couple of years later.  Id.  

The Board finds the Veteran's statements concerning his separation evaluation and the miscommunication with the VA examiner to be competent and credible.  Furthermore, the Board notes that while the examiner reviewed and noted the Veteran's June 1981 entrance evaluation and his periodic September 1983 evaluation, she did not mention the August 1986 reference audiogram that showed that the Veteran had a hearing loss disability in both ears.  For these reasons, the Board finds that the VA examiner's opinion lacks probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

In this case, the Veteran had a right ear hearing loss disability diagnosed during service, as noted on the August 1986 reference audiogram.  He has provided credible testimony that right ear hearing loss was noted at his separation examination and that it has progressively worsened since then.  Furthermore, the March 2009 VA examination confirms that he has a current right ear loss disability (i.e., during the pendency of the appeal, see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007)) for VA purposes under 38 C.F.R. § 3.385.  Given the in-service disability, continuity of symptomatology, and current disability, the Board finds that service connection for a right ear hearing loss disability is warranted.  The Board also notes that the Federal Circuit has interpreted the chronicity portion of 38 C.F.R. § 3.303(b) to warrant the grant of entitlement to service connection for a chronic disease when that disease is diagnosed in service and post service (during the pendency of the claim), even in the absence of medical nexus evidence.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (Fed. Cir. 2008).  As sensorineural hearing loss is a chronic disease and was diagnosed both in service and during the pendency of this claim, service connection is warranted on this basis as well.


ORDER

Entitlement to service connection for right ear hearing loss disability is granted.


REMAND

As to the Veteran's left ear, the August 1986 reference audiogram clearly showed a left ear hearing loss disability during service.  However, the March 2009 VA examination did not show a left ear hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  Given the discrepancy between the August 1986 reference audiogram and the March 2009 VA examination, the Board finds that another VA examination is warranted as to the left ear.

Furthermore, the Veteran's June 1987 separation examination is not of record.  VA has a duty to assist claimants in obtaining evidence necessary to substantiate the claim.  38 C.F.R. § 3.159(c).  With respect to records in the custody of a Federal department or agency, VA has the duty to make as many requests as are necessary to obtain the relevant records and will end its efforts only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2).  Furthermore, VA has the duty to notify the claim if it is unable to obtain such records.  38 C.F.R. § 3.159(e).  In this case, VA must make further efforts to obtain the Veteran's separation examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the Veteran's June 1987 separation examination, which the Veteran said was conducted at the Schofield Barracks in Hawaii.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  All efforts to obtain these records must be noted in the claims file.

If it is determined the records do not exist, or that the custodian of records does not have any such records, a determination must be made as to whether additional requests would be futile.  This determination must be noted in the claims file.

If any relevant records cannot be obtained, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2.  Then, schedule the Veteran for a VA examination to assess the current nature and etiology of his alleged left hearing loss disability.  All appropriate tests and studies (to include audiometry and speech discrimination testing) should be accomplished, and all clinical findings should be reported in detail.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

The examiner is requested to confirm whether the Veteran currently has a left ear hearing loss disability under the provisions of 38 C.F.R. § 3.385 and, if so, whether it is at least as likely as not (i.e., a 50 percent probability or greater) that such hearing loss had its onset in service or is otherwise attributable to service.  

All opinions provided are to include sustainable reasons and bases, with references, when necessary, to information in the claims folder.

3.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


